Citation Nr: 0013925	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post lateral reconstruction of the right ankle with 
degenerative changes, for the period prior to February 6, 
1999.

2.  Entitlement to a rating in excess of 20 percent for 
status post lateral reconstruction of the right ankle with 
degenerative changes, for the period from February 6, 1999.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic neuropathy of the left sural nerve, to include the 
issue of whether a timely substantive appeal was filed.

4.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1977 to 
February 1981 and from October 1985 to October 1989.

By a May 31, 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
confirmed a 10 percent rating for psoriasis.  By the same 
rating action, the RO confirmed a 10 percent rating for 
status post lateral reconstruction of the right ankle with 
degenerative changes.  The veteran filed a notice of 
disagreement regarding these issues in July 1995.  A 
statement of the case regarding these matters was issued in 
August 1995 and the veteran perfected his appeal in May 1996.

By an October 1995 rating action, the RO granted service 
connection for traumatic neuropathy of the left sural nerve 
and assigned a 10 percent rating effective from June 1994.  
In a Form 9 filed in May 1996, the veteran indicated his 
disagreement with this disability rating.  In September 1996, 
a supplemental statement of the case was issued discussing 
the rating to be assigned the service connected traumatic 
neuropathy of the left sural nerve.  In a cover letter issued 
on September 26, 1996, the RO notified the veteran that he 
had 60 days to perfect his appeal as to this new issue (one 
which had not been included in any prior statement of the 
case or supplemental statement of the case).  On September 
16, 1997, a hearing was held in Washington, D.C., before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in these claims and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999). 

In May 1998, the Board remanded the veteran's claims for 
additional development.  By a June 1999 rating decision, the 
RO, in pertinent part, increased the rating for status post 
lateral reconstruction of the right ankle with degenerative 
changes to 20 percent, effective from February 6, 1999.  By 
the same rating decision, the RO determined that a timely 
substantive appeal had not been filed concerning the 
evaluation of traumatic neuropathy of the left sural nerve. 

Subsequently in June 1999, a supplemental statement of the 
case was issued, discussing the veteran's claims concerning 
increased ratings for his right ankle and psoriasis 
disabilities. 

The veteran's claims concerning entitlement to a rating in 
excess of 10 percent for status post lateral reconstruction 
of the right ankle with degenerative changes, for the period 
prior to February 6, 1999, entitlement to a rating in excess 
of 20 percent for status post lateral reconstruction of the 
right ankle with degenerative changes, for the period from 
February 6, 1999, and entitlement to a rating in excess of 10 
percent for traumatic neuropathy of the left sural nerve, to 
include the issue of whether a timely substantive appeal was 
filed, are discussed in the Decision section.  The veteran's 
claim concerning entitlement to an increased rating for 
psoriasis, as well as claims concerning service connection 
for right knee and right hip disabilities (both as secondary 
to the service connected right ankle disability) are 
discussed in the Remand section below.


FINDINGS OF FACT

1.  The veteran's claims concerning a rating in excess of 10 
percent for status post lateral reconstruction of the right 
ankle with degenerative changes, for the period prior to 
February 6, 1999, and for a rating in excess of 20 percent 
for status post lateral reconstruction of the right ankle 
with degenerative changes, for the period from February 6, 
1999, are plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of these claims.

2.  For the period prior to February 6, 1999, the veteran's 
status post lateral reconstruction of the right ankle with 
degenerative changes was productive of disability equivalent 
to ankylosis of the ankle with limitations equivalent to no 
greater than between 30 and 40 degrees in plantar flexion or 
in dorsiflexion between 0 and 10 degrees with painful 
scarring.

3.  For the period from February 6, 1999, the veteran's 
status post lateral reconstruction of the right ankle with 
degenerative changes was productive of disability equivalent 
to ankylosis of the ankle with limitations equivalent to no 
greater than between 30 and 40 degrees in plantar flexion or 
in dorsiflexion between 0 and 10 degrees with painful 
scarring.

4.  In conjunction with an October 1995 rating decision 
granting service connection for traumatic neuropathy of the 
left sural nerve and assigning a 10 percent rating effective 
from June 1994, a statement of the case, which initially 
addressed this rating evaluation, was mailed to the veteran 
by the RO on September 26, 1996.

5.  A substantive appeal pertaining to the issue of a rating 
in excess of 10 percent for traumatic neuropathy of the left 
sural nerve was not received within 60 days from the date the 
RO mailed the statement of the case to the veteran.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a rating 
in excess of 10 percent for status post lateral 
reconstruction of the right ankle with degenerative changes, 
for the period prior to February 6, 1999, and a well-grounded 
claim for a rating in excess of 20 percent for status post 
lateral reconstruction of the right ankle with degenerative 
changes, for the period from February 6, 1999.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).

3.  The criteria for an evaluation of 30 percent based on 
limitation of motion/ankylosis with an additional 10 percent 
for a painful and tender scar for status post lateral 
reconstruction of the right ankle with degenerative changes 
for the period prior to February 6, 1999 is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271, 7803, 7804, 7805 (1999).

4.  The criteria for a rating in excess of 30 percent for 
status post lateral reconstruction of the right ankle with 
degenerative changes based on limitation of motion or 
ankylosis, for the period from February 6, 1999, is not 
warranted; the criteria for an additional 10 percent rating 
for the scar of the right ankle is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5270, 5271, 7803, 7804, 7805 (1999).

5.  A substantive appeal pertaining to the issue of 
entitlement to a rating in excess of 10 percent for traumatic 
neuropathy of the left sural nerve was not timely received.  
38 C.F.R. §§ 19.31, 20.302(c), 20.303, 20.305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a May 1991 rating decision, the RO, in pertinent part, 
granted service connection for status post lateral 
reconstruction of the right ankle, with degenerative changes, 
and assigned a 10 percent rating effective from October 30, 
1989.

In a November 1992 decision, the Board confirmed the 10 
percent rating for this disability, and the veteran did not 
appeal this decision.

In a June 1994 letter, the veteran asserted, in pertinent 
part, that he worked as an insurance agent, and was unable to 
input and retrieve data on computer terminals because of his 
lack of mobility.  He was not always able to drive or walk 
without pain.  He had trouble visually inspecting 
automobiles, homes, and other properties because of 
difficulty walking on anything other than smooth, flat 
surfaces.  The veteran did not attempt to work on evenings or 
weekends because of the inflammation and pain in his ankles.  
The veteran noted that his right ankle had been reconstructed 
through a series of four operations by the Army between 1988 
and 1989.  He reported that he was in constant pain upon 
movement.  This disability greatly diminished his ability to 
perform all of the job duties which required mobility.  

In a written statement associated with the claims file in 
September 1994, the veteran asserted that the 10 percent 
rating for his right ankle was too low, because he had pain 
on motion, palpation, and use.  The severity of his pain was 
controlled by substantially reducing his activity and by 
taking medication. 

By a May 1995 rating decision, the RO, in pertinent part, 
essentially confirmed the 10 percent rating for status post 
lateral reconstruction, right ankle, with degenerative 
changes.  

An X-ray of the veteran's right ankle was taken in June 1995.  
This revealed post surgical changes of the distal fibula.  
Degenerative changes about the tibiotalar joint were noted, 
which, according to the radiologist, were likely the result 
of prior trauma.  There were no acute fractures or 
subluxations.  The soft tissues about the medial malleolus 
were somewhat prominent.  

The veteran also underwent a skin examination for VA purposes 
in June 1995.  No reference was made to any scars or other 
skin symptoms relating to the veteran's right ankle.  

In July 1995, the veteran underwent a peripheral nerves 
examination for VA purposes.  The focus was on the veteran's 
left ankle, but it was noted that the response of his right 
sural sensory nerve was normal.  

In October 1995, additional medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran underwent a neurological consultation 
examination in June 1994.  It was noted that there was normal 
muscle tone, strength, and bulk.  Tandem gait was intact.  
There was decreased vibration (to a moderate degree) at the 
toes and ankles.  Proprioception was intact on the right.  
The examination was significant for, in pertinent part, 
decreased vibratory sense in the distal lower extremities. 

By an October 1995 rating action, the RO granted service 
connection for traumatic neuropathy of the left sural nerve 
and assigned a 10 percent rating effective from June 1994.  
In a Form 9 filed in May 1996, the veteran indicated his 
disagreement with this disability rating.  

In June 1996, the veteran testified at the RO before a local 
hearing officer.  Concerning his right ankle, the veteran 
testified that in April 1996, he fell while walking down his 
stairs and "totally twisted" his right ankle.  He was seen 
in triage the next day and was told that he had a sprained 
ankle.  An MRI was done and the veteran was told that the 
ankle was deteriorating and that there was fluid build-up 
along the transplanted tendons.  The veteran told the doctor 
he did not want to have another reconstruction performed.  
The veteran suggested that his right side was basically 
"deteriorating," and that his gait was adversely affected 
as a result. 

At the time of his hearing, the veteran submitted medical 
records, none of which related to the symptoms of his right 
ankle since 1994.

In September 1996, a supplemental statement of the case was 
issued discussing the rating to be assigned the service 
connected traumatic neuropathy of the left sural nerve.  In a 
cover letter issued on September 26, 1996, the RO notified 
the veteran that he had 60 days to perfect his appeal as to 
this new issue (one which had not been included in any prior 
statement of the case or supplemental statement of the case).  

In April 1997, additional medical records from the West Haven 
VAMC were associated with the claims file.  These records do 
not reflect any complaints of or treatment for right ankle 
symptoms.  

In September 1997, the veteran testified at the RO before the 
undersigned Board member.  Concerning his right ankle, the 
veteran testified that the pain was getting worse and worse.  
Every day he had to walk on his heel and "caulk" his ankle 
out so that bones would not rub together.  If the bones did 
rub together, he would be off his feet for at least a couple 
of days.  The veteran felt numbness along the scar on his 
right ankle, which was about eight inches long.  The veteran 
stated that he felt pain and tenderness of his right ankle 
scar.  He had instability of the ankle and wore an ankle 
brace "most often."  He was unable to participate in any 
type of sports activity and "absolutely" had limitation of 
motion in his ankle.  He worked as an insurance agent, a job 
which required him to be on his feet a lot.  In the veteran's 
opinion, his disability hampered his ability to do his work 
properly, although he had not asked his supervisor for any 
allowances in this regard.  

During his Board hearing in September 1997, the veteran also 
indicated that he was still seeking an increased rating for 
his service connected traumatic neuropathy of the left sural 
nerve.  

In May 1998, the Board remanded the veteran's claims for 
additional development.

In June 1998, the RO wrote to the veteran and, in pertinent 
part, asked him to identify any private medical providers who 
had treated him for his right ankle condition since April 
1997.

In October 1998, additional medical records from the West 
Haven VAMC were associated with the claims file.  These 
records reflect, in pertinent part, that the veteran's right 
ankle was X-rayed in April 1996.  It was noted that the 
veteran had twisted his right ankle the day before, and that 
it was tender to palpation over the lateral ankle and foot.  
The purpose of the X-ray was to rule out a fracture.  The 
radiologist made a comparison with the prior examination from 
June 1993.  It demonstrated once again a surgical defect 
likely from the removal of a screw from the lateral 
malleolus.  Degenerative changes were present about the 
tibiotalar and fibulotalar joints.  A small and well 
corticated ossific density was seen inferior to the lateral 
malleolus and just lateral to the calcaneus, likely 
representing either an old avulsion fracture or some 
degenerative calcification in this region.  This was notable 
since 1993.  Mild soft tissue swelling was seen in the medial 
malleolus.  There was no evidence of acute fractures and the 
mortise was intact. 

The veteran underwent a joints examination for VA purposes in 
February 1999.  It was noted that the claims folder was 
reviewed as part of the evaluation.  The veteran indicated 
that his ankle had not been very well since his discharge.  
Since leaving military service in October 1989, he began 
working in insurance sales.  Despite problems with the ankle 
through those first several years, he did work through it and 
made sales calls on clients, which involved quite a bit of 
walking and getting in and out of cars.  The veteran was 
unable to do such extensive walking anymore and his work 
capacity had subsequently been greatly diminished.  However, 
the veteran did continue to be employed by his insurance 
agency.  At different times, the veteran had received steroid 
injections into the ankle.

Upon examination, he appeared fairly well and entered the 
room with significant gait antalgia secondary to his right 
ankle discomfort.  A healed, curvilinear scar posterior and 
inferior to the lateral malleolus was observed, which was 
approximately 20 cm. in length.  There was also a healed 5 
cm. vertical scar anteriorly over the mid-ankle, and a 
diagonal 3 cm. healed surgical scar over the anteromedial 
aspect of the ankle joint.

Range of motion of the ankle from a neutral position 
demonstrated plantar flexion to be possible to 30 degrees, 
which was significantly less than the normal 45 degrees.  
Dorsiflexion was not possible from a neutral position, 
whereas dorsiflexion should have been possible to 20 degrees, 
according to the examiner.  Inversion was limited 
significantly at 20 degrees, and eversion was also slightly 
limited at 10 degrees.  The veteran's right ankle 
demonstrated significant limitation secondary to pain with 
any sort of walking or motion.  Since range of motion was 
quite limited and painful, there did not appear to be any 
additional limitation secondary to weakness of the 
surrounding muscles or excess fatigability (according to the 
examiner).  

It was the examiner's opinion that the pain in the veteran's 
right ankle did, in fact, significantly limit his functional 
ability when it was used repeatedly over time.  The examiner 
noted that the veteran used to do quite a bit of work as an 
insurance salesman, which required quite a bit of walking and 
being on the road.  The veteran was clearly unable to do that 
at the time of the examination.  This could not feasibility 
be portrayed in terms of degrees of additional range of 
motion loss due to specific pain during a flare-up, according 
to the examiner.  However, the veteran's pain was fairly 
steady, without any clear flare-up exacerbations.

The examiner again noted that there were surgical scars 
present around the right ankle with some mild discomfort over 
the 20 cm. lateral scar, but not over the anterior or medial 
scars.  However, there was some mild discomfort with deeper 
palpation over the anterior joint line of the ankle.  The 
examiner further noted that while the veteran had been 
working since discharge, his inability to walk for extended 
periods on a regular basis had clearly limited his ability to 
work effectively as an insurance agent.  In this way, 
according to the examiner, the veteran's work capacity and 
potential income-making ability had been greatly diminished.  
It was difficult to say that any specific time had been lost 
from work due to the right ankle condition, except for the 
multiple doctor visits and actual hospitalizations for left 
ankle surgery.  The examiner concluded that the veteran was 
significantly disabled secondary to his right ankle injury, 
with subsequent degenerative changes, limitations of range of 
motion, and chronic pain. 

By a June 1999 rating decision, the RO, in pertinent part, 
increased the rating for status post lateral reconstruction 
of the right ankle with degenerative changes to 20 percent, 
effective from February 6, 1999.  By the same rating 
decision, the RO determined that a timely substantive appeal 
had not been filed concerning the evaluation of traumatic 
neuropathy of the left sural nerve.  In the "Reasons and 
Bases" section of the rating decision, the RO summarized the 
relevant regulations relating to timeliness of substantive 
appeals.

Subsequently in June 1999, a supplemental statement of the 
case was issued, discussing, in pertinent part, the veteran's 
claim for an increased rating concerning his right ankle.  


II.  Analysis

A.  Claims concerning status post lateral reconstruction 
of the right ankle with degenerative changes

The first inquiry must be whether the appellant has stated 
well-grounded claims as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well- grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In the present case, the veteran has 
essentially stated that since June 1994, the symptoms of his 
service connected right ankle disability have worsened.  
Therefore, the appellant has stated well-grounded claims 
concerning a rating in excess of 10 percent for status post 
lateral reconstruction of the right ankle with degenerative 
changes, for the period prior to February 6, 1999, and 
concerning a rating in excess of 20 percent for status post 
lateral reconstruction of the right ankle with degenerative 
changes, for the period from February 6, 1999.   

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In the present case, the 
Department has obtained VA medical records and has accorded 
the veteran examinations for VA purposes, as well as a local 
hearing and a Travel Board hearing.  The duty to assist has 
been satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under applicable criteria, moderate limitation of motion of 
the ankle warrants a 10 percent evaluation; and a 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1999).  Ankylosis of the ankle 
warrants a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees; 
ankylosis of the ankle warrants a 30 percent evaluation if 
the ankle is fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees; and a 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees, or in dorsiflexion at an angle 
of more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1999).

Arthritis, due to trauma and substantiated by X-ray findings, 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Federal regulations further 
provide that:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

The Board further notes that, "[s]cars, other," are rated 
on the basis of limitation of function of the body part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).  
Scars which are tender or painful on objective demonstration 
are rated 10 percent disabling.  38 C.F.R. Part 4, Diagnostic 
Code 7804.  Scars that are superficial, poorly nourished, and 
repeatedly ulcerated warrant a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7803.  However, in every 
instance where the schedule does not provide a noncompensable 
(zero percent) evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

1.  Period prior to February 6, 1999

For the period prior to February 6, 1999, the veteran 
complained of right ankle pain and limitation of motion.  
Normal muscle tone and strength were reported during his June 
1994 examination, when it was also noted that he had an 
intact tandem gait.  The medical records reflect that the 
veteran had tenderness to palpation over his right ankle and 
foot in April 1996 which apparently followed a twisting 
accident the day before.  It does not appear that the veteran 
regularly sought medical treatment for his right ankle 
symptoms during the period prior to February 6, 1999.  

Unfortunately, the veteran was not afforded a complete VA 
examination of his right ankle in connection with the current 
claim until February 1999.  Thus, based on the evidence prior 
to February 6, 1999, the undersigned is unable to adequately 
rate the veteran's claim for an increased rating in excess of 
10 percent.  To afford the veteran every consideration in 
this case and in the interests of fairness, the undersigned 
will consider all the evidence of record generated during the 
appeal period to arrive at a rating for the right ankle 
disability.

2.  Period from February 6, 1999

The evidence of record establishes that the veteran's 
service-connected status post lateral reconstruction of the 
right ankle with degenerative changes warrants a rating of 40 
percent for the period from February 6, 1999.  

The report of the examination conducted on February 6, 1999, 
reflected plantar flexion to be possible only to 30 degrees, 
which was noted to be significantly less than the normal 45 
degrees.  Dorsiflexion was not possible from a neutral 
position (according to the examiner, dorsiflexion should have 
been possible to 20 degrees).  Moreover, the examiner also 
found some evidence of inversion and eversion deformity 
(inversion was "significantly limited" at 20 degrees and 
eversion was "slightly limited" at 10 degrees).  
Consideration has also been given to functional loss.  
However, the VA examiner noted that the functional loss could 
not be quantified in terms of additional loss of range of 
motion.  Accordingly, the Board finds that for the period 
prior to February 6, 1999, a 30 percent rating is in order; 
for the period from February 6, 1999, a rating in excess of 
30 percent is not in order based on limitation of motion or 
ankylosis.

In addition, the Board finds that the disability picture 
presented with respect to the scarring on the appellant's 
right ankle supports the assignment of an additional 10 
percent rating both prior to and from February 6, 1999.  The 
February 1999 examination report described the scarring as 
causing some mild discomfort around one area.  These findings 
equate to the 10 percent rating under Diagnostic Code 7804 
which provides for a 10 percent rating for painful and tender 
scars.  

Finally, although the degenerative changes of the veteran's 
right ankle have been repeatedly evidence on X-ray, the 
veteran's right ankle has been evaluated as 30 percent 
disabling under Diagnostic Code 5270.  Diagnostic Codes 5010 
and 5003 permit a disability evaluation only when the 
resultant limitation of motion is noncompensable under the 
appropriate Diagnostic Codes.  Because the veteran's 
limitation of motion of the right ankle, for the period prior 
to and from February 6, 1999, is compensable under Diagnostic 
Code 5270, he is not actually entitled to an additional 10 
percent rating under Diagnostic Code 5010-5003 for these 
periods.  

B.  Claim concerning a  rating in excess of 10 percent for 
traumatic neuropathy of the left sural nerve

As detailed above, by an October 1995 rating decision, the RO 
granted service connection for traumatic neuropathy of the 
left sural nerve and assigned a 10 percent rating effective 
from June 1994.  In a Form 9 filed in May 1996, the veteran 
indicated his disagreement with this disability rating.  A 
statement of the case was issued regarding this issue in 
September 1996.  In a cover letter issued on September 26, 
1996, the RO notified the veteran that he had 60 days to 
perfect his appeal as to this new issue (one which had not 
been included in any prior statement of the case or 
supplemental statement of the case).  The veteran did not 
respond to this statement of the case within 60 days.  

Federal regulations provide as follows: 

(b)  Substantive Appeal  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed. 

(c)  Response to Supplemental Statement 
of the Case. Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues. 

38 C.F.R. § 20.302 (b), (c) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

Applying the above criteria to the facts in this case, it is 
apparent that the veteran did not file a timely substantive 
appeal concerning a rating in excess of 10 percent for 
traumatic neuropathy of the left sural nerve.  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  These requirements are stated specifically in 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.201, 20.302; and under 
the provisions of 38 U.S.C.A. § 7108, if there is a failure 
to meet these requirements, "(a)n application for review on 
appeal shall not be entertained."  In the case now before 
the Board, the veteran clearly did not timely file a 
substantive appeal concerning a rating in excess of 10 
percent for traumatic neuropathy of the left sural nerve.  
Therefore, the Board lacks jurisdiction regarding this claim 
and it is dismissed.  


ORDER

Entitlement to a rating of 30 percent for status post lateral 
reconstruction of the right ankle with degenerative changes, 
with an additional 10 percent for painful scar for the period 
prior to February 6, 1999 is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for status 
post lateral reconstruction of the right ankle with 
degenerative changes, based on limitation of motion is 
denied.  Entitlement to an additional 10 percent for painful 
scar of the right ankle for the period from February 6, 1999 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.

The veteran's appeal concerning entitlement to a rating in 
excess of 10 percent for traumatic neuropathy of the left 
sural nerve is dismissed.


REMAND

Claim concerning an increased rating for psoriasis

The Board notes that the veteran's service-connected 
psoriasis has been rated as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7816 (1999).  This code 
section provides that psoriasis is to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise- 
disabling character of manifestations.  The veteran's 
disorder has therefore been rated as eczema under Diagnostic 
Code 7806. 

As noted in the Board's May 1998 remand, although the veteran 
underwent skin examinations for VA purposes in December 1992 
and June 1995, neither examination report appeared to be 
responsive to the rating criteria outlined in DC 7806.  The 
December 1992 examination report noted that the veteran 
complained of itching, discomfort and the appearance of his 
skin.  The examiner also noted that the veteran had thin 
guttate lesions on his trunk and thin plaques on his scalp, 
elbows, knees and calves.  The June 1995 examination report 
noted that the veteran complained of pruritus and bleeding 
from lesions.  Upon examination, plaques were noted on the 
veteran's elbows, legs, buttocks and left shoulder.  Scaling 
and erythema were noted on the veteran's scalp.  In terms of 
nervous manifestations, the examiner noted that the veteran 
was concerned about his public appearance.  Neither examiner 
commented, however, on the presence of any ulceration, 
exudation, or systemic manifestations, if any, caused by the 
veteran's psoriasis.  The examiners also did not comment as 
to whether the veteran's psoriasis was considered markedly 
disfiguring or exceptionally repugnant. 

In May 1998, the Board remanded the case so that another 
dermatological examination could be conducted.  However, a 
report documenting a May 1999 dermatological examination for 
VA purposes still does not provide the necessary information.  
While the examiner generally described the veteran's 
symptoms, he did not specifically comment on the presence of 
any ulceration, exudation, or systemic manifestations caused 
by the veteran's psoriasis.  Moreover, there was no statement 
given as to whether the veteran's psoriasis was considered 
markedly disfiguring or exceptionally repugnant.  While the 
examiner noted that the veteran's psoriasis "should not 
prevent him from being employed," there was no comment made 
as whether the veteran had actually lost any time from work 
due to this service connected disability (as requested in the 
Board remand).   
 
The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Moreover, the Court has held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  

Consequently, a new VA dermatological examination responsive 
to the rating criteria is necessary in order to adjudicate 
the veteran's claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board stresses to the veteran that, although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

The most recent treatment records pertaining to the veteran 
were associated with the claims file in October 1998.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of his psoriasis, since October 1998, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).  VA has a duty to 
assist the veteran in the development of facts pertaining to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Claims concerning secondary service connection for right hip 
and right knee disabilities

By its June 1999 rating decision, the RO, in pertinent part, 
also denied service connection for a right knee disability 
and a right hip disability, both as secondary to the 
veteran's service connected right ankle disability.  In a VA 
Form 646 dated in August 1999, the veteran's representative 
noted that a VA examiner had thought these "secondary 
conditions . . . should be addressed."  The undersigned 
finds that this statement may be considered a valid notice of 
disagreement concerning denials of service connection for a 
right knee disability as secondary to the service connected 
right ankle disability, and for a right hip disability as 
secondary to the service connected right ankle disability.  
As such, the RO should issue a supplemental statement of the 
case on this issue, and the veteran must be given the 
opportunity to respond.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
psoriasis subsequent to October 1998 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record.  The RO 
should request all such records from the 
VA Medical Center in West Haven, 
Connecticut.

2.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his psoriasis since October 1998.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

3.  The RO should schedule the veteran 
for a special VA dermatological 
examination.  The provisions of 38 C.F.R. 
§ 3.655 should be adhered to if the 
veteran fails to report for the 
examination without good cause.

4.  The veteran should thereafter be 
afforded a VA dermatological examination.

a.  General information for the 
examiner:  The claims folder must be 
made available to the examiner for 
review before the examination.  A 
copy of this Remand decision must be 
provided.  Such tests as the 
examiner deems necessary should be 
performed.

b.  The dermatological examiner 
should specifically indicate whether 
the veteran's service-connected 
psoriasis results in:
1) ulceration
2) exfoliation
3) crusting 
4) systemic or nervous 
manifestations
5) exudation or itching
6) extensive lesions and/or 
7) a markedly disfiguring or 
exceptionally repugnant condition.

The severity and/or frequency of 
these manifestations should be 
noted.  If there are any co-existing 
skin conditions, the complaints and 
findings referable thereto should be 
dissociated from the service 
connected skin disability.  If it is 
not feasible to do so, the physician 
should indicate the reasons 
therefor.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered and/or all criteria be 
evaluated.

6.  The RO should issue the veteran a 
supplemental statement of the case on the 
claims concerning entitlement to service 
connection for a right knee disability as 
secondary to the service connected right 
ankle disability and for a right hip 
disability as secondary to the service 
connected right ankle disability.  The 
veteran and his representative should be 
given the opportunity to respond.  The 
veteran should be advised of the need to 
file a timely substantive appeal if he 
wishes the Board to consider these 
issues.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the examination.  If he fails 
to report for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  All interested 
parties should be given the opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


